DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2, 4-6 and 11-25 are pending; 
Claim 1-2, 4-6 are currently amended; claims 11-25 are new; claims 16-25 are withdrawn; claims 3 and 7-10 are canceled;
Claims 1-2, 4-6 and 11-15 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/29/2021 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Group I, Species 1 (claims 1-2, 4-6 and 11-15) in the reply filed on 11/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Appropriate correction/explanation is required.
Claims 11-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the arm to have the ring with a material free region. However, as recited in claim 11, providing the closed ring would not further limit claim 1 because in light of the disclosure it appears that the invention of claim 1 cannot have a material free region and the closed ring at the same time. Similarly, the invention of claim 13 requires the ring to be open ring. However, claim 1 already require the invention to have the ring with a material free region which would provide an open ring. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mesaros (U.S. Pat. No. 6629927 B1) in view of WO ‘904 (Foreign Pat No. WO9714904).
Regarding claim 1,Mesaros teaches a system, comprising:
an ultrasound imaging system configured with at least one probe (Mesaros; 50) and a console (Mesaros; 18);
a cable (Mesaros; 52) configured to electrically connect the probe and the console;
a cart (Mesaros; 10) configured to support the ultrasound imaging system; and
a probe cable support (Mesaros; 38) configured to support the cable.
However, Mesaros does not teach the probe cable support having a leg with an arm protruding up.
WO ‘904 teaches the probe cable support includes: a leg (WO ‘904; Figs. 5, element 14) with a first end, a second end opposing the first end, a top side between the first and second ends, and a bottom side between the first and second ends and below the top side;
an arm (WO ‘904; 12 middle) protruding up from the first end extending along and over the leg to the second end, forming a ring with a material free region between the arm and the top side of the leg; and a support (WO ‘904; 12 extending from the sides) protruding from the bottom side below the arm (WO ‘904; when used in upside down orientation of Fig. 5.).
Regarding claim 2, Mesaros teaches the support includes at least one hook (WO ‘904; hook of 12).
Regarding claim 4, Mesaros teaches the at least one hook (WO ‘904; hook of 12) include three hooks.
Regarding claim 5, Mesaros teaches at least two of the three hooks (WO ‘904; hook of 12) face different directions.
Regarding claim 6, Mesaros teaches wherein at least one of the three hooks (WO ‘904; hook of 12) includes a channel (WO ‘904; channel defined by the hook portion of 12).
Regarding claim 11, Mesaros teaches the ring open ring but fails to teach the closed ring. However, the Examiner takes the official notice that providing the arm forming the closed ring is old and well know in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Mesaros having the closed ring. The motivation would have been to prevent accidental removal of the device when mounted on the cart.
 	Regarding claim 12, Mesaros teaches the arm. However, Mesaros does not explicitly teach the arm being rectangular shaped. The Examiner notes that it would have been an obvious matter of design choice to make the arm rectangular shaped e.g. by making the upper top portion of the arm rectangular. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would have been to make the arm aesthetically pleasing and as well as to save material.
	Regarding claim 13, Mesaros teaches the ring (WO ‘904; ring defined by 12 middle) is an open ring.
Regarding claim 14, Mesaros teaches including a gap (WO ‘904; space between the end of 12 middle and the opposite end) between the arm and the second end.
Regarding claim 15, Mesaros teaches the arm (WO ‘904; hook of 12) is arch shaped.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631